— Order, Supreme Court, New York County, entered April 3, 1979, which granted the plaintiff’s motion for a preliminary injunction, *868restraining the defendant, except as to governmental agencies investigating the conduct in question, from disclosing trade secret or confidential information or data obtained from the files of plaintiff, his former employer, or to which he had become privy during the course of his employment, and defining the words "trade secret”, modified, on the law and the facts and in the exercise of discretion, by deleting the words "confidential information or data”, wherever they appear in the second decretal paragraph, and further to eliminate the third decretal paragraph defining "trade secret”, and otherwise affirmed, without costs. The defendant, a former employee of the plaintiff, admittedly furnished to news media information about the plaintiff to which he was privy solely as a result of his employment. The court at Special Term defined the words "trade secret” to include information so released. This definition impinges upon the First Amendment restraints and extends beyond the usual, established legal protection afforded, in prohibiting revelation of information used in business, which in the hands of a competitor would be either detrimental or give the competitor an added advantage. This court has heretofore granted an interim stay of the order to the extent of striking the definition of "trade secret” therein and the provisions with respect to "confidential information or data”. Our modification is in accordance with the terms of the interim stay so that the preliminary injunction applies only to the traditional "trade secret” area. Concur — Kupferman, J. P., Birns, Sandler and Lane, JJ. [98 Misc 2d 946.]